Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 1 of 54 PageID #: 5140




              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
and AMO SALES AND SERVICE,
INC.,

                 Plaintiffs,
                                        C.A. No. 20-842 (CFC)
     v.

ALCON LENSX, INC.,
ALCON VISION, LLC,
ALCON LABORATORIES, INC. and
ALCON RESEARCH, LLC,

                 Defendants.

ALCON INC., ALCON LENSX, INC.,
ALCON RESEARCH, LLC, and
ALCON VISION, LLC,

                 Counter-Plaintiffs,

     v.

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
AMO SALES AND SERVICE, INC.,
and JOHNSON & JOHNSON
SURGICAL VISION, INC.

                 Counter-Defendants.



                  STIPULATED PROTECTIVE ORDER

     Plaintiffs and Counterclaim Defendants AMO Development, LLC, AMO

Manufacturing USA, LLC, AMO Sales and Service, Inc., and Johnson & Johnson
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 2 of 54 PageID #: 5141




Surgical Vision, Inc. (collectively, “J&J Surgical Vision”) and Defendants and

Counterclaim Plaintiffs Alcon Inc., Alcon LenSx, Inc., Alcon Vision, LLC, Alcon

Laboratories, Inc., and Alcon Research, LLC, (collectively, “Alcon”) (J&J Surgical

Vision and Alcon, each, a “Party”) assert that they possess confidential information

in the form of trade secrets or other confidential and proprietary business, research,

development, financial, personal, and/or technical information related to the subject

matter of the above-captioned litigation (“Action” or “Proceeding”). The Parties

recognize that it may be necessary to disclose certain of the asserted confidential

information during the course of this litigation. As a result, the Parties desire limiting

disclosure and preventing use of such information for any purposes other than the

prosecution and defense of this litigation. In addition, the Parties contemplate that

non-parties may produce confidential information. Pursuant to Rule 26(c) of the

Federal Rules of Civil Procedure, the Parties, by and through their respective

undersigned counsel, hereby stipulate and agree to the request for, and entry of, the

following Protective Order (hereinafter, “Order”).

1.    SCOPE

      (a)    This Order governs all Confidential Material, including “Highly

Confidential Material—Attorney Eyes Only” and “Confidential Source Code—

Attorney Eyes Only,” designated pursuant to this Order.




                                            2
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 3 of 54 PageID #: 5142




     (i)    “Confidential Material” means any hardcopy or electronic document,

            information, testimony (i.e., depositions, declarations, or other pre-trial

            statements in this Proceeding), and all copies, data, extracts,

            compilations, summaries, reports, and information obtained, derived,

            or generated from such material that the Designating Party reasonably

            believes to be entitled to confidential treatment under Federal Rules of

            Civil Procedure 26(c)(1)(G) or other applicable laws or regulations.

            Confidential Material includes, but is not limited to, trade secrets (as

            defined in the Uniform Trade Secrets Act); other confidential research,

            development, or commercial information; all information that, if

            disclosed, could result in competitive, commercial, or business harm;

            and any person’s personal identifying information, financial

            information, medical/insurance information, or other information that

            is private under applicable laws or regulations.

     (ii)   “Highly    Confidential    Material—Attorney       Eyes   Only”     means

            Confidential Material that the Designating Party reasonably believes to

            contain information the disclosure of which would cause the

            Designating Party serious competitive and commercial harm, including

            core technical documents describing the functionality of the accused

            products, financial information, and future business plans. Unless



                                          3
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 4 of 54 PageID #: 5143




              otherwise specified, provisions in this Order regarding “Confidential

              Material” shall also encompass “Highly Confidential Material—

              Attorney Eyes Only.”

      (iii)   “Confidential Source Code—Attorney Eyes Only” means Confidential

              Material that comprises or includes confidential, proprietary, or trade

              secret Source Code, as detailed herein, as well as in the Parties’ Pre-

              Discovery Confidentiality Agreement, adopted herein by reference and

              attached as Exhibit C. “Source Code” shall mean source code (i.e.,

              computer instructions and data definitions expressed in a human-

              readable form), as well as any and all programmer notes, annotations,

              files, and other comments of any type describing, explaining, and/or

              accompanying the code. Unless otherwise specified, provisions in this

              Order regarding “Confidential Material” shall also encompass

              “Confidential Source Code—Attorney Eyes Only.”

      (b)     This Order is binding upon all current and future Parties in this Action

(including their respective corporate parents, subsidiaries, affiliates, successors, and

attorneys and all other representatives or agents), their counsel, and all signatories

to Exhibit A, the Non-Disclosure Agreement (deemed to be part of this Order), and

all other persons or entities authorized under this Order or any other Order of this

Court to receive or view Confidential Material.



                                           4
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 5 of 54 PageID #: 5144




      (c)    The entry of this Order does not preclude any Party in this Action from

seeking further order of this Court, including modification of this Order, or from

objecting to discovery that the Party believes to be improper.

      (d)    Nothing herein shall be construed as an admission or concession by a

Designating Party that any Confidential Material constitutes relevant, material, or

admissible evidence in this matter.

2.    DESIGNATION OF CONFIDENTIAL MATERIAL; FAILURE TO
      MAKE DESIGNATIONS

      (a)    Documents Produced in Image, PDF, or Hardcopy Form (“Image”).

The Designating Party shall place on each page the following legend: SUBJECT TO

PROTECTIVE ORDER; or ATTORNEY EYES ONLY, SUBJECT TO

PROTECTIVE ORDER. The legend shall not obscure any content of the original

document. Any person making a copy of the Image, if authorized under this Order,

shall ensure that the same legend shows on the copy.

      (b)    Documents Produced in Native Format (“Native File”). A Designating

Party shall rename each Native File to include, at the end of the file name and prior

to the file extension, the following language: PROTECTED or PROTECTED—

ATTORNEY EYES ONLY. Any person making any copy of the Native File, if

authorized under this Order, shall not rename the file.




                                          5
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 6 of 54 PageID #: 5145




      (c)    Deposition Testimony and Exhibits.

             (i)     Following any deposition and for 30 days after the Parties’

counsel have received from the court reporter a final copy of a deposition transcript,

all testimony, transcripts, and exhibits shall constitute Confidential Material.

Thereafter, the transcript, or portions of transcripts, or exhibits designated as

Confidential Material shall remain subject to this Order. In addition, no further

actions need be taken regarding any exhibit previously designated as Confidential

Material.

             (ii)    Confidential Material designated before or at a deposition shall

not be shown to a witness who is not a Qualified Person as described below, and

persons attending the deposition who are not Qualified Persons may be excluded

from the portions of the deposition during which Confidential Material is disclosed.

             (iii)   Deposition transcript or exhibit pages containing Confidential

Material shall be separately bound by the court reporter, who must affix to the top

of each page the legend “SUBJECT TO PROTECTIVE ORDER” or “ATTORNEY

EYES ONLY, SUBJECT TO PROTECTIVE ORDER.”

      (d)    Pleadings, Motion Papers, and Written Discovery Papers.

             (i)     A Party may designate as Confidential Material portions of

pleadings, motion papers (written motions, affidavits and/or declarations, and

briefs), and written discovery papers (requests and responses).



                                          6
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 7 of 54 PageID #: 5146




             (ii)   A Party preparing written papers containing Confidential

Information must file and redact such papers in accordance with Paragraph 17 of the

Parties’ Scheduling Order. If feasible, the Confidential Material shall be bound

separately from material not entitled to protection.

      (e)    Other Confidential Material. For Confidential Material in a form not

addressed above (e.g., DVDs, portable hard drives, or other tangible items), the

Designating Party shall affix in a prominent place on the exterior of the items the

legend “SUBJECT TO PROTECTIVE ORDER, PRODUCED BY [PARTY

NAME] IN AMO DEVELOPMENT LLC v. ALCON LENSX INC., D. Del. No. 20-

842 (CFC)”; or “ATTORNEY EYES ONLY, SUBJECT TO PROTECTIVE

ORDER, PRODUCED BY [PARTY NAME] IN AMO DEVELOPMENT v. ALCON

LENSX INC., D. Del. No. 20-842 (CFC)”. If feasible, the legend shall identify the

portions constituting Confidential Materials.

      (f)    Confidential Material Disclosed by a Non-Party.

             i)     For 30 days after a non-party makes disclosures in this

Proceeding, the entire disclosure shall be treated as Confidential Material under this

Order.

             ii)    Within the 30-day period, the non-party or a Party in this Action

may notify all other Parties that all or specific portions of the disclosure are




                                          7
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 8 of 54 PageID #: 5147




Confidential Material. Thereafter, the designated portions shall remain subject to

this Order.

              iii)   In the event that a Party is required, by a valid discovery request

or the Scheduling Order (D.I. 61), to produce a non-party’s Confidential Material in

its possession (other than information produced in this litigation by a non-party), and

the Party is subject to an agreement with the non-party not to produce the non-party’s

Confidential Information, then the Party shall:

              (a)    promptly provide the non-party with a copy of this Order, the

                     Scheduling Order (D.I. 61) or relevant discovery request(s), and

                     a reasonably specific description of the information requested;

                     and

              (b)    make the information requested available for inspection by the

                     non-party.

              iv)     If the non-party fails to object or seek a protective order from

the court within fourteen (14) days of receiving the notice and accompanying

information, the Party may produce the non-party’s Confidential Material responsive

to the discovery request. If the non-party timely seeks a protective order, the Party

shall not produce any information in its possession or control that is subject to the

confidentiality agreement with the non-party before a determination by the court.




                                           8
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 9 of 54 PageID #: 5148




Absent a court order to the contrary, the non-party shall bear the burden and expense

of seeking protection in this court of its Confidential Material.

      (g)    Disclosure of Confidential Material Without Confidential Designation.

             (i)    Disclosure of Confidential Material without the required

confidentiality designation shall not be a waiver in whole or in part of the Disclosing

Party’s claim of confidentiality, either as to the specific Confidential Material

disclosed or as to the same or related subject matter. This paragraph and its subparts

shall be interpreted to provide the maximum confidentiality protection allowed

under applicable law.

             (ii)   After discovering a failure to make a confidentiality designation,

the Disclosing Party may give written notice that the material is Confidential

Material. Receiving Parties then shall treat the material as confidential until the

Parties agree otherwise, or the Court resolves the issue. The Disclosing Party may

reproduce the material with the appropriate confidentiality legend, and each

Receiving Party then shall return or destroy all copies of the identified material,

including that held by persons to whom the Party distributed the material.

3.    REQUIRED HANDLING OF CONFIDENTIAL MATERIAL

      (a)    Confidential Material shall not be disclosed to anyone for any purpose

other than as necessary to support or defend against the claims or defenses in this

Action, and, in that limited context, shall be disclosed only to Qualified Persons as



                                           9
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 10 of 54 PageID #: 5149




set out below. Confidential Material shall not be used for any business, competitive,

or other non-litigation purpose.

      (b)    Each Party and its counsel, and each Qualified Person identified in

subparagraphs 4(a) through 4(h), Paragraph 5 (other than the Court), and Paragraph

6 (other than the Court), including any person or entity acting on behalf of, or for the

benefit of, that Qualified Person, (i) shall not permit or enable unauthorized

dissemination of Confidential Material to anyone; and (ii) shall take all necessary

and prudent measures to preserve the security of Confidential Material, including

measures to minimize risks of hacking of, and other unauthorized access to, systems

on which Confidential Material is stored or through which it is transmitted.

      (c)    If Confidential Material is disclosed in a manner not authorized by this

Order, or if an attempt is made to hack or otherwise gain unauthorized access to a

system containing Confidential Material (jointly, “unauthorized actions”), each

Party or Qualified Person with knowledge of the unauthorized actions immediately

shall take necessary and prudent remedial measures to prevent their reoccurrence

and promptly shall inform the Designating Party of such remedial measures and of

all facts relating to the unauthorized actions, including identification of all

Confidential Material disclosed.




                                          10
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 11 of 54 PageID #: 5150




      (d)      Nothing in this Order shall limit any Designating Party’s use of its own

documents, including disclosure of its own Confidential Material to any person for

any purpose.

      (e)      Nothing in this Order shall restrict in any way the use or disclosure of

Discovery Material by a Receiving Party: (i) that is or has become publicly known

through no fault of the Receiving Party; (ii) that is lawfully acquired by or known to

the Receiving Party independent of the Producing Party; (iii) previously produced,

disclosed and/or provided by the Producing Party to the Receiving Party or a non-

party without an obligation of confidentiality and not by inadvertence or mistake;

(iv) with the consent of the Producing Party; or (v) pursuant to order of the Court.

4.    QUALIFIED PERSONS WITH RESPECT TO CONFIDENTIAL
      MATERIAL

      Subject to Paragraph 3 above, Confidential Material (as distinct from Highly

Confidential Material—Attorney Eyes Only, covered in Paragraph 5 below, and

Confidential Source Code—Attorney Eyes Only, covered in Paragraph 6 below)

may be disclosed only to the following Qualified Persons:

      (a)      For each Party, up to four (4) specifically identified in-house counsel,

disclosed in advance to the other Party, provided that each signs a copy of Exhibit

A;




                                           11
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 12 of 54 PageID #: 5151




      (b)    The Parties’ outside counsel of record in the Current Litigations,

including counsel’s partners, employees, and agents of the respective law firms

assisting in the Current Litigations;

      (c)    Professional litigation support vendors who are under a duty of

confidentiality, including, but not limited to, outside copy services, graphics support,

translators, interpreters, discovery hosting, jury consultants, and mock jurors;

provided, however, that mock jurors may access Confidential Material only after

signing a copy of Exhibit A;

      (d)    Consultants (i.e., experts or professionals whom counsel has retained

to provide professional advice or services to assist in preparation for the trial of the

Action, whether or not designated as a testifying expert) assisting in the Current

Litigations, and their clerical or support staff who are under a duty of confidentiality,

but only if (1) the Consultant has been pre-approved according to Paragraph 10; (2)

the Consultant has first signed a copy of Exhibit A; (3) the Consultant is not a

Competitor of the Designating Party; and (4) counsel for the Party retaining the

Consultant, after duly diligent inquiry, does not know of any instance in which the

Consultant has been found to be in violation of the terms of a protective order in any

legal proceeding.

      (e)    A witness designated to testify on a Party’s behalf at a deposition or

pre-trial hearing pursuant to Rule 30(b)(6), but only with respect to Confidential



                                           12
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 13 of 54 PageID #: 5152




Material produced by the Party designating that witness. This provision does not

preclude the Designating Party from objecting to or moving to preclude disclosure

to any witness, or from seeking amendment of this provision in the future.

      (f)    A person identified in the Confidential Material as an author, source,

addressee, or recipient of the material or who already has a lawfully acquired copy

of it or, in the case of a witness at deposition, a person who is reasonably believed

to be an author of the Confidential Material or who, based on his/her deposition

testimony, reasonably appears to have knowledge relating thereto;

      (g)    Any other person mutually agreed upon among the Parties, but only if

that person has signed a copy of Exhibit A;

      (h)    Any mediators or arbitrators selected to assist in resolution of this

matter, and their personnel actively engaged in assisting them, if they have signed a

copy of Exhibit A; and

      (i)    The Court or any Court personnel, including any court reporters or

videographers.

5.    QUALIFIED PERSONS WITH RESPECT TO HIGHLY
      CONFIDENTIAL MATERIAL—ATTORNEY EYES ONLY

      Subject to Paragraph 3 above, Highly Confidential Material—Attorney Eyes

Only may be disclosed only to the following Qualified Persons:




                                         13
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 14 of 54 PageID #: 5153




      (a)    For each Party, three (3) in-house attorneys representing the Party in

this Proceeding, to be disclosed in writing to the other Party in advance of any

disclosure, and only after signing a copy of Exhibit A; and

      (b)    The Qualified Persons described in Paragraphs 4(b) through 4(i) above.

6.    QUALIFIED PERSONS WITH RESPECT TO CONFIDENTIAL
      SOURCE CODE—ATTORNEY EYES ONLY

      The Parties’ Pre-Discovery Confidentiality Agreement, attached as Exhibit C

and incorporated herein by reference, governs the disclosure, use of and access to

Confidential Source Code—Attorney Eyes Only, subject to the following limitations

detailed herein.

      (a)    For each Party, Confidential Source Code—Attorney Eyes Only may

be disclosed to the same three (3) in-house attorneys representing the Party in this

Proceeding detailed in Paragraph 5 (a);

      (b)    Confidential Source Code—Attorney Eyes Only may be used in

connection with any of the claims or defenses asserted in this Action.

      (c)    The Parties agree that for the purposes of this Protective Order, the

following sentences of the Parties’ Pre-Discovery Confidentiality Agreement shall

be modified as follows:




                                          14
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 15 of 54 PageID #: 5154




       Paragraph      Original Sentence                   Modified Sentence
           No.
       ¶ 13(a)   “The Vendor will create eight       “The Vendor will create at
                 local source code machines          least eight and no more than
                 (the     ‘Local      Review         twelve local source code
                 Machines’).”                        machines (the ‘Local Review
                                                     Machines’).”
       ¶ 13(a)     “Each Receiving Party will        “Each Receiving Party will
                   receive four Local Review         receive at least four, and no
                   Machines, along with the          more than six, Local Review
                   credentials necessary to          Machines, along with the
                   access those machines, to         credentials necessary to
                   distribute amongst its team       access those machines, to
                   and experts as it sees fit,       distribute amongst its team
                   provided that only approved       and experts as it sees fit,
                   individuals discussed in          provided that only approved
                   Paragraph 12 have access to       individuals discussed in
                   the Local Review Machines         Paragraph 12 have access to
                   and the distribution is done in   the Local Review Machines
                   accordance to the terms           and the distribution is done in
                   agreed to herein.”                accordance to the terms
                                                     agreed to herein.         Each
                                                     Receiving Party may, at its
                                                     own cost, direct the Vendor to
                                                     create up to eight total Local
                                                     Review Machines for the
                                                     purpose of enabling access for
                                                     up to eight approved
                                                     individuals     pursuant     to
                                                     Paragraph 12.”
       ¶ 13(d)     “Such notes shall be subject to   “Because such notes shall be
                   the use and disclosure            subject to the use and
                   provisions       of        this   disclosure provisions of this
                   Confidentiality Agreement         Confidentiality Agreement
                   and will not be subject to        and will not be subject to
                   review by the Producing           review by the Producing
                   Party.”                           Party, such notes shall be for
                                                     the sole use of the Receiving
                                                     Party and not used to recreate
                                                     the Producing Party’s Source

                                       15
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 16 of 54 PageID #: 5155




                                                    Code for use outside the
                                                    Source Code inspection.”
       ¶ 13(f)(i)   “Absent a showing that more     “Absent a showing that more
                    is reasonably necessary for     is reasonably necessary for
                    purposes of this matter, no     purposes of this matter, no
                    more than 1,500 pages of the    more than 2,500 pages of the
                    total Source Code may be in     total Source Code may be in
                    printed form at any one time,   printed form at any one time,
                    and all printed Source Code     and all printed Source Code
                    shall be logged by the          shall be logged by the
                    Receiving Party.”               Receiving Party.”
       ¶ 12         N/A                             Add paragraph 12(f):
                                                    “(i) any current officer,
                                                    director or employee of the
                                                    Producing Party or original
                                                    source of the information, and
                                                    their outside counsel;
                                                    (ii) any former officer,
                                                    director or employee of the
                                                    Producing Party who was
                                                    employed by the Disclosing
                                                    Party when the Protected
                                                    Information was created or
                                                    last modified, and their
                                                    outside counsel;
                                                    (iii) any person designated by
                                                    the Disclosing Party to
                                                    provide testimony pursuant to
                                                    Rule 30(b)(6) of the Federal
                                                    Rules of Civil Procedure; and
                                                    (iv) any person who authored,
                                                    previously received or was
                                                    directly involved in the
                                                    specific matter(s) addressed
                                                    in the Protected Information
                                                    as evident from its face or
                                                    reasonably certain in view of
                                                    other testimony or evidence,
                                                    and their outside counsel.
                                                    Persons authorized to view

                                       16
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 17 of 54 PageID #: 5156




                                                 Protected           Information
                                                 pursuant to this sub-paragraph
                                                 (f) shall not retain or be given
                                                 copies of the Protected
                                                 Information
                                                 except while in the presence
                                                 of counsel.”
       ¶ 13(f)(ii)   N/A                         Add paragraph 13(f)(ii)(3):
                                                 “Through the use of digital
                                                 streaming        to      persons
                                                 authorized to view Protected
                                                 Information under Paragraph
                                                 12 so long as no digital copy
                                                 of the Protected Information
                                                 is made that enables future
                                                 use.
       ¶ 13          N/A                         Add paragraph 13(g): “The
                                                 Receiving        Party      may
                                                 coordinate with the Vendor to
                                                 retrieve copies of documents
                                                 from the Local Review
                                                 Machines comprising: (i) the
                                                 raw output of any analysis
                                                 performed by a software
                                                 review tool installed on the
                                                 Local Review Machines
                                                 under paragraph 13(e), so
                                                 long as any code contained in
                                                 such output only contains
                                                 excerpts that already exist in
                                                 printed, Bates stamped form
                                                 pursuant to Paragraph 13(f),
                                                 or (ii) work product of one or
                                                 more reviewer of the
                                                 Reviewing Party, so long as
                                                 any code contained in such
                                                 work product only contains
                                                 excerpts that already exist in
                                                 printed, Bates stamped form
                                                 pursuant to Paragraph 13(f).

                                     17
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 18 of 54 PageID #: 5157




                                                      All such documents shall be
                                                      considered work product of
                                                      the Receiving Party and
                                                      treated     as     Protected
                                                      Information in accordance
                                                      with this Confidentiality
                                                      Agreement.       Prior to
                                                      providing such documents to
                                                      the Receiving Party, the
                                                      Vendor must mark each page
                                                      with      ‘CONFIDENTIAL
                                                      SOURCE         CODE        –
                                                      OUTSIDE COUNSEL EYES
                                                      ONLY’.”


      (d)    With the exception of the express modifications to the Parties’ Pre-

Discovery Confidentiality Agreement specified in this Paragraph, to the extent that

a provision contained in the Pre-Discovery Confidentiality Agreement conflicts with

a provision in this Agreement, as it applies to Source Code only, the Pre-Discovery

Confidentiality Agreement governs.

7.    PROSECUTION BAR

      Any individual who receives Highly Confidential Material—Attorney Eyes

Only or Confidential Source Code—Attorney Eyes Only shall not be involved in the

prosecution of patents or patent applications relating to femtosecond laser-based

cataract or LASIK eye surgery systems, including without limitation the patents

asserted in this Action and any patent or application claiming priority to or otherwise

related to the patents asserted in this Action, before any foreign or domestic agency,



                                          18
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 19 of 54 PageID #: 5158




including the United States Patent and Trademark Office. For purposes of this

paragraph, “prosecution” shall be defined as directly or indirectly drafting or

amending patent claims, or advising others who are drafting or amending patent

claims regarding the scope of said patent claims. However, the term “prosecution”

as used in this paragraph excludes representing a party in connection with post-grant

challenges to the validity of a patent before a domestic or foreign agency (including

but not limited to inter partes reexaminations, inter partes review, post grant review,

oppositions to European patents, and patent nullity litigation). This Prosecution Bar

shall end two years after final termination of this Action, including appeals.

8.    CHALLENGES TO DESIGNATIONS

      (a)    If a Party challenges a designation, the challenged material shall be

treated as Confidential Material until the Parties agree otherwise in writing or this

Court issues an order that the material is not confidential.

      (b)    To challenge confidentiality designations, a Party shall identify in

writing the specific Confidential Material (by production number, if possible) to

which each challenge pertains, and the specific bases for each challenge. After

receiving the challenges, the Designating Party shall have 14 days to state in writing

whether the designations will be maintained or withdrawn. If the Parties cannot

resolve all disputes after meeting and conferring, the Designating Party may raise




                                          19
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 20 of 54 PageID #: 5159




the dispute with the Court in accordance with the discovery dispute procedures set

forth in the Parties’ Scheduling Order.

      (c)    No Party to this Action shall be obligated to challenge the propriety of

any designation by any Designating Party, and a failure to do so shall not constitute

a waiver or in any way preclude a subsequent challenge in this or any other action

to the propriety of such designation.

9.    USE OF CONFIDENTIAL MATERIAL IN COURT PRIOR TO
      TRIAL

      (a)    No Party may file with the Court Confidential Material of any other

Party except when required for motions or other pending matters in the Action.

      (b)    The Party seeking to file Confidential Material shall first meet and

confer with the Designating Party to identify procedures, consistent with applicable

court requirements, for filing Confidential Material with the Court.

10.   APPROVAL TO ACCESS CONFIDENTIAL INFORMATION

      Prior to disclosing Confidential Information to any outside experts or

consultants, the expert or consultant shall read this Agreement, and the Party seeking

to disclose such information shall provide written notice to the Party that produced

it (the “Producing Party”) that includes: (i) the name of the person; (ii) the present

employer and title of the person; (iii) an up-to-date curriculum vitae; (iv) a list of

current and past consulting relationships undertaken within the last four (4) years

(including an identification of each entity consulted, dates of the beginning and end


                                          20
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 21 of 54 PageID #: 5160




of the consultancy, and identification of any litigation matters in which the

consultant or expert has testified, by way of expert report, deposition, or testimony

at a hearing or trial), but excluding legal consulting roles, the existence of which are

protected from disclosure under the attorney work-product doctrine; and (v) a signed

copy of Exhibit A. Within five (5) business days of receiving this information, the

Producing Party may, in good faith, object in writing to its disclosure to the proposed

expert or consultant for good cause. In the absence of any objection at the end of the

five (5) business day period, the expert or consultant shall be deemed approved under

this Agreement. There shall be no disclosure of Confidential Information to the

disclosed expert or consultant prior to the expiration of this five (5) business day

period. If an objection is made, the Parties shall meet and confer within four (4)

business days after the objection and attempt in good faith to resolve the dispute

informally, and if the dispute cannot be resolved, the objecting party shall file a

motion with the Court within 14 days after the objection. Confidential Information

shall not be disclosed to the expert or consultant until the objection is resolved or if

no motion is filed within the 14-day period. To the extent the outside expert or

consultant is or may be a non-testifying expert consulted by counsel, no Party will

be deemed to have waived privilege by disclosing the name of a non-testifying expert

to whom counsel intends to show Confidential Information. No non-testifying expert




                                          21
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 22 of 54 PageID #: 5161




disclosed pursuant to this Paragraph will be subject to deposition or subpoena as a

witness based solely on the fact that he/she was the subject of such disclosure.

11.   ORDERS, SUBPOENAS, OR REQUESTS FROM NON-PARTIES

      If a person or entity serves a Party in this action with a request, subpoena, or

order (“demand”) for disclosure of Confidential Material of a Designating Party, the

Party receiving the demand, if not prohibited under applicable law and within 48

hours of receipt, shall deliver a copy of the demand to the Designating Party’s

counsel. The Party shall not disclose any Confidential Material prior to the date

specified for disclosure. In its sole discretion and at its own cost, the Designating

Party may oppose or seek to limit the demand in any legal manner. The Party who

received the demand shall not oppose or otherwise interfere with the Designating

Party’s actions.

12.   REDACTIONS

      (a)    Prior to any discovery-related disclosure or production, the Producing

Party may redact information or material that is protected from disclosure by

applicable privilege or immunity (see Exhibit B of this Order), that is governed by

any applicable privacy law or regulation, or that any Order entered in this Action

allows to be redacted.

      (b)    Methods of Redaction.




                                         22
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 23 of 54 PageID #: 5162




       (i)     Each redaction in a TIFF-image shall be indicated clearly on the Image

               as being based on “Privilege” or “Other.” “Other” may include

               information reflecting personal identifying or personal medical

               information or financial information not relating to the products at issue

               in this case.

               (ii)    For Native Files requiring redaction, redacted text shall be

replaced with the terms “Privilege” or “Other,” and the Producing Party shall

produce the redacted file either in native format or in an authorized TIFF-image

format.

               (iii)   For metadata fields requiring redaction, field content shall be

replaced by the term “Redacted,” and the modified field shall be included in any

required .dat file.

       (c)     The terms of sub-paragraph 2(g) above (Disclosure of Confidential

Material Without Confidential Designation) and of Exhibit B, Paragraph 3

(Privileged Information) shall apply to any unintentional failure to redact

information.

13.    DISPOSITION OF CONFIDENTIAL MATERIAL

      (a)      After final disposition of any appeals or after the time for filing any

appeal has passed, each Party in the Action promptly shall return to the Designating

Party its Confidential Material (including on any litigation-support application or in



                                           23
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 24 of 54 PageID #: 5163




the possession, custody, or control of any person to whom the Party distributed

Confidential Material), shall destroy it, or otherwise shall comply with an applicable

order of the Court. Within 30 days of any such action, the Party shall certify in

writing to the Designating Party that the required return or destruction has been

completed.

     (b)      As exceptions to the above requirements:

              (i)     Outside counsel of record in the Current Litigations may retain

Confidential Material in copies of pleadings, motions, or other court-filed papers, in

official transcripts and exhibits thereto, and in attorney work product, including

counsels’ email and document management systems. Counsel shall continue to treat

all such materials as Confidential Material pursuant to the requirements of this

Order.

              (ii)    Confidential Material stored on backup storage media is

sequestered. If such data is restored from backup media, the Receiving Party or its

agent must promptly return or destroy the restored Confidential Material and provide

the certification required in Paragraph 13(a) above.

              (iii)   This Order shall continue to apply to any such materials retained

by counsel.




                                           24
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 25 of 54 PageID #: 5164




14.   ORDER SURVIVES TERMINATION OF ACTION

      This Order constitutes an enforceable agreement between the Parties, their

agents, and their attorneys and shall be binding after termination of this Action. To

enforce this Order, the Court shall retain jurisdiction over any person or entity in

receipt of Confidential Material.

15.   OTHER PROCEEDINGS

      By entering this Order and limiting the disclosure of information in this case,

the Court does not intend to preclude another court from finding that information

may be relevant and subject to disclosure in another case. Any person or Party

subject to this Order who becomes subject to a motion to disclose another Party’s

information designated as confidential pursuant to this Order shall promptly notify

that Party of the motion so that the Party may have an opportunity to appear and be

heard on whether that information should be disclosed.




                                         25
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 26 of 54 PageID #: 5165




MORRIS, NICHOLS, ARSHT & TUNNELL LLP       SHAW KELLER LLP

/s/ Jennifer A. Ward                       /s/ John W. Shaw

Jack B. Blumenfeld (#1014)                 John W. Shaw (No. 3362)
Brian P. Egan (#6227)                      Karen E. Keller (No. 4489)
Jennifer A. Ward (#6476)                   I.M. Pei Building
1201 North Market Street                   1105 North Market Street
P.O. Box 1347                              12th Floor
Wilmington, DE 19899                       Wilmington, DE 19801
(302) 658-9200                             (302) 298-0700
jblumenfeld@morrisnichols.com              jshaw@shawkeller.com
began@morrisnichols.com                    kkeller@shawkeller.com
jward@morrisnichols.com
                                           Attorneys for Defendants and Counterclaim
Attorneys for Plaintiffs and               Plaintiffs Alcon LenSx, Inc., Alcon Vision,
Counterclaim Defendants                    LLC, Alcon Laboratories, Inc. and Alcon
AMO Development, LLC,                      Research, LLC
AMO Manufacturing USA, LLC,
AMO Sales and Service, Inc. and            OF COUNSEL:
Johnson & Johnson Surgical Vision, Inc.
                                           Jeanne M. Heffernan
OF COUNSEL:                                KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
Michael A. Morin                           New York, NY 10022
Matthew J. Moore                           (212) 446-4800
Sarang V. Damle
Rachel Weiner Cohen                        Gregg F. LoCascio
Carolyn M. Homer                           Noah S. Frank
Holly K. Victorson                         KIRKLAND & ELLIS LLP
Ashley Finger                              1301 Pennsylvania Avenue, N.W.
LATHAM & WATKINS LLP                       Washington, DC 20004
555 Eleventh Street, NW, Suite 1000        (202) 389-5000
Washington, DC 20004
(202) 637-2200                             Caroline Lourgos
                                           KIRKLAND & ELLIS LLP
Roger J. Chin                              300 North LaSalle
Joseph R. Wetzel                           Chicago, IL 60654
Kristine W. Hanson                         (312) 862-2000
Allison Harms                              Kristen P.L. Reichenbach

                                      26
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 27 of 54 PageID #: 5166




LATHAM & WATKINS LLP                      KIRKLAND & ELLIS LLP
505 Montgomery Street, Suite 2000         555 California Street
San Francisco, CA 94111                   San Francisco, CA 94104
(415) 491-0600

S. Giri Pathmanaban
LATHAM & WATKINS LLP
140 Scott Drive
Menlo Park, CA 94025
(650) 328-4600

February 26, 2021




SO ORDERED this _____ day of February, 2021.




                                    United States District Judge




                                     27
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 28 of 54 PageID #: 5167




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
and AMO SALES AND SERVICE,
INC.,

                  Plaintiffs,               C.A. No. 20-842 (CFC)
      v.                                    ENDORSEMENT OF
ALCON LENSX, INC.,                          PROTECTIVE ORDER
ALCON VISION, LLC,
ALCON LABORATORIES, INC. and
ALCON RESEARCH, LLC,

                  Defendants.

ALCON INC., ALCON LENSX, INC.,
ALCON RESEARCH, LLC, and
ALCON VISION, LLC,

                  Counter-Plaintiffs,

      v.

AMO DEVELOPMENT, LLC,
AMO MANUFACTURING USA, LLC
AMO SALES AND SERVICE, INC.,
and JOHNSON & JOHNSON
SURGICAL VISION, INC.

                  Counter-Defendants.




              EXHIBIT A: NON-DISCLOSURE AGREEMENT




                                        1
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 29 of 54 PageID #: 5168




      I hereby attest that I understand that information or documents designated as

Confidential Material are provided to me subject to the Order dated ____________,

2020 (the “Order”), in the above-captioned action (“the Action”) that I have been

given a copy of and have read the Order; and that I agree to be bound by its terms. I

also understand that my signature below indicates my agreement to be bound by the

Order and is a prerequisite to my review of any information or documents designated

as Confidential Material pursuant to the Order.

      I further agree that I shall not use Confidential Material for any purpose other

than as authorized in the Order and that, except as explicitly authorized in the Order,

I shall not disclose Confidential Material, in any form whatsoever, to others.

      I further agree to return or destroy Confidential Material in my possession,

custody, or control in the manner and time specified by the Order.

      I further agree and attest to my understanding that my obligation to honor the

confidentiality of such Confidential Material will continue even after this Action

concludes.

      I further agree and attest to my understanding that, if I fail to abide by the

terms of the Order, I may be subject to sanctions, including contempt of court, for

such failure. I agree to be subject to the jurisdiction of the above-identified Court for

the purposes of any proceedings relating to enforcement of the Order. I further agree




                                           2
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 30 of 54 PageID #: 5169




to be bound by and to comply with the terms of the Order as soon as I sign this

Agreement, regardless of whether the Order has been entered by the Court.



      Date: ___________________________

      By:   ___________________________




                                        3
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 31 of 54 PageID #: 5170




                      EXHIBIT B: PRIVILEGED INFORMATION

      This Exhibit is Exhibit B to the Stipulated Protective Order and shall be

deemed to be incorporated in the Order as if set forth there in full.

1.    SPECIFIC PRIVILEGE LOG PROTOCOLS

(a)   Privilege logs provided in lieu of producing requested documents shall be

      produced no more than 30 days after substantial completion of document

      production, or at another time agreed to by the Parties. In the event that

      documents are produced thereafter, the Parties agree to update their privilege

      logs within a reasonable amount of time, and in no event later than 7 days

      prior to the end of fact discovery. Privilege logs shall be produced in native

      Excel format.

(b)   No Party shall be required to list on a privilege log any privileged or work-

      product documents prepared for the prosecution or defense of this Action or

      constituting or disclosing communications within clients or between clients

      and their counsel related to this Action. No Party shall be required to list on a

      privilege log any privileged documents prepared on or after March 24, 2020.

(c)   If a document containing Privileged Information is part of an email thread as

      described in the parties’ ESI Protocol, a Producing Party shall list on the

      privilege log only the most-inclusive email in the thread and shall include in




                                           4
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 32 of 54 PageID #: 5171




      a separate column on the log all information in the ALL_PARTICIPANTS

      field for that email.

(d)   If application of Rule 26(b)(5) results in a document-by-document listing of

      some or all Privileged Information, the entry for each document shall list the

      following information available for the document:

      (i)     the beginning production number of the document;

      (ii)    the nature of the privilege asserted (e.g., “attorney-client privilege” or

              “attorney work product”);

      (iii)   if known, name(s) of the author(s) of the document;

              (A)   If a document is an email thread, the name of the author on the

                    most inclusive email in the thread shall be listed;

      (iv)    if known, name(s) of the recipient(s) (i.e., persons shown in the TO,

              CC, and BCC fields)

              (A)   If the document is an email chain, name(s) of the recipient(s) on

                    the most recent email in the chain shall be listed, and the content

                    of the ALL_PARTICIPANTS field shall be set out in a separate

                    column;

      (v)     if known, the date the document was created, sent (if applicable), and

              last modified (if applicable);

      (vi)    the document type by file extension;



                                           5
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 33 of 54 PageID #: 5172




      (vii) the custodian(s) of the document; and

      (viii) a brief description of the nature and purpose of the communication

            (e.g., communication seeking legal advice, communication providing

            legal advice, communication regarding legal advice provided by

            counsel), as well as the general subject matter of the communication

            without disclosing any privileged or protected information, in a manner

            that will enable other parties to assess the claim.

2.    DISCLOSED PRIVILEGED INFORMATION

(a)   The Parties have agreed that, in this lawsuit, they do not intend to disclose

      Privileged Information. Pursuant to Federal Rule of Evidence 502(d) and 28

      U.S. Code § 1738, any disclosure of Privileged Information (“Disclosed

      Privileged Information”) shall not constitute in this or any other action a

      waiver or forfeiture of any privilege otherwise attaching to the Disclosed

      Privileged Information and its subject matter.

(b)   Nothing in this Order overrides any attorney’s ethical responsibilities to

      refrain from examining or disclosing materials that the attorney knows or

      reasonably should know to be privileged and to inform the Disclosing Party

      that such materials have been produced.

(c)   Any party receiving materials that reasonably appear to be Privileged

      Information shall not copy, distribute, or otherwise use such materials in any



                                         6
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 34 of 54 PageID #: 5173




      manner and shall provide prompt notice to the Producing Party to afford an

      opportunity to request return of the materials.

(d)   If a Disclosing Party notifies the Receiving Party that Privileged Information

      has been disclosed:

      (i)     the Receiving Party shall not, from that point onward, copy, distribute,

              or otherwise use in any manner the Disclosed Privileged Information,

              unless the Parties agree, or the Court orders, otherwise;

      (ii)    the Receiving Party shall instruct all persons to whom the Receiving

              Party has disseminated the Disclosed Privileged Information that such

              information is subject to this Order and may not be copied, distributed,

              or otherwise used; and

      (iii)   the Receiving Party and all persons notified as set out in the preceding

              subparagraph shall, within ten (10) business days:

              (A)   return, destroy, or delete all Disclosed Privileged Information

                    and all notes or other work product revealing its content in the

                    possession, custody, or control of the Receiving Party, its

                    attorneys, or any person to whom the Party provided the

                    Disclosed Privileged Information, and

              (B)   provide a certification of counsel that all Disclosed Privileged

                    Information has been returned, destroyed, or deleted.



                                           7
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 35 of 54 PageID #: 5174




              (C)   For purposes of this Order, Disclosed Privileged Information that

                    is not reasonably accessible under Federal Rules of Civil

                    Procedure 26(b)(2)(B) because it is stored by the Receiving Party

                    on backup storage media is deemed to be sequestered. Should

                    such data be retrieved, the Receiving Party must promptly take

                    steps to delete the restored Disclosed Privileged Information.

(e)   To contest the claim of attorney-client privilege or work product protection,

      the Receiving Party may—within five (5) business days of receipt of the

      notice of disclosure—raise the dispute with the Court in accordance with the

      discovery dispute procedures set forth at Paragraph 15 of the Scheduling

      Order (“Disclosure Motion”).

      (i)     The Disclosing Party shall retain the burden of establishing its privilege

              or work product claims.

      (ii)    The Disclosure Motion shall be filed or lodged conditionally under seal;

              any Disclosed Privileged Information attached to or disclosed in the

              submission shall be deemed submitted solely for the Court’s in camera

              review.

      (iii)   The Disclosure Motion shall not assert as a ground for entry of such an

              Order the fact or circumstances of the production of Disclosed

              Privileged Information.



                                           8
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 36 of 54 PageID #: 5175




      (iv)   Pending resolution of the Disclosure Motion, the Receiving Party must

             not use the contested information in any way or disclose it to any person

             other than those required by law to be served with a copy of the sealed

             motion.

(f)   Rule 502. Federal Rule of Evidence (“FRE”) 502(b) is inapplicable to

      Disclosed Privileged Information, which shall receive the maximum

      protection afforded by FRE 502(d). Under FRE 502(d) and 28 U.S. Code

      § 1738, this Order shall be enforceable and granted full faith and credit in all

      other state and federal proceedings. Any subsequent conflict of law analysis

      shall apply the law most protective of privilege and work product.




                                          9
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 37 of 54 PageID #: 5176




                        EXHIBIT C
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 38 of 54 PageID #: 5177



                              CONFIDENTIALITY AGREEMENT

       Alcon Inc. and its affiliates, including but not limited to, Alcon Laboratories, Inc., Alcon

Research, LLC, Alcon LenSx, Inc., Alcon Vision, LLC, Alcon Pharma GmbH, Alcon AG, Alcon

Eye Care UK Limited, and Alcon SA (collectively, “Alcon”) and Johnson & Johnson Surgical

Vision, Inc. and its affiliates, including but not limited to AMO Development, LLC, AMO

Manufacturing USA, LLC, and AMO Sales and Service, Inc. (collectively, “JJSV”) (with Alcon,

the “Parties”) enter into this Confidentiality Agreement to preserve the confidentiality of the

Parties’ source code exchanged during pre-discovery source code review. To preserve the

confidential or proprietary status of such information, each party, through its respective outside

counsel, agrees as follows:

Definitions


       1.      “Protected Information” shall refer to all documents or source code, which contain

non-public, confidential information and/or trade secrets designated pursuant to Paragraph 6 of

this Confidentiality Agreement. This Confidentiality Agreement also governs the treatment of any

secondary material, such as pleadings, written discovery, expert reports, notes, summaries or any

other materials that contain, describe, or reflect such Protected Information.           Protected

Information shall not include documents that have been disseminated to customers or the

public without a confidentiality designation.


       2.      “Producing Party” shall refer to any party to this Agreement, or to any third party,

who discloses, produces, or makes available for inspection any Protected Information.


       3.      “Receiving Party” shall refer to any party who receives Protected Information from

a Producing Party.
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 39 of 54 PageID #: 5178



       4.     The “Current Litigations” are AMO Development, LLC et al. v. Alcon LenSx, Inc.

et al., No. 20-842-CFC (D. Del.); AMO Development, LLC v. Alcon Pharma GmbH and Alcon

AG, Case No. 7 O 70/20 at Landgericht Mannheim (District Court Mannheim); and Alcon Eye

Care UK Limited & Anor v. AMO Development, LLC (Claim No. HP-2020-000028).


Computation of Time


       5.     The computation of any period of time prescribed or allowed by this Confidentiality

Agreement shall be governed by the provisions for computing time set forth in Federal Rules of

Civil Procedure 6.


Designation of Protected Information


       6.     With respect to all source code made available for inspection under this

Confidentiality Agreement, the Producing Party may designate such information and items as:


              (a)      “CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES

       ONLY” if it comprises or includes confidential, proprietary, or trade secret Source Code.

       “Source Code” shall mean source code (i.e., computer instructions and data definitions

       expressed in a human-readable form), as well as any and all programmer notes,

       annotations, files, and other comments of any type describing, explaining, and/or

       accompanying the code. Provisions regarding the inspection of Source Code are

       outlined in Paragraph 13.


       7.     For the purposes of this Confidentiality Agreement, material marked

“CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES ONLY” will be referred to

as “Protected Information.” The Producing Party will use reasonable care to avoid designating any


                                               2
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 40 of 54 PageID #: 5179



document or information as Protected Information that is not entitled to such designation or that is

generally available to the public. The burden of proving the confidentiality of any information shall

remain with the party or third party making such designation. The restrictions and obligations set forth

in this Confidentiality Agreement relating to Protected Information shall not apply to any information

which (i) a party produces without any confidentiality designation, provided that the party does not

subsequently designate such information pursuant to this Confidentiality Agreement; (ii) the Parties

agree, or a court rules, is already public knowledge or has become public knowledge, other than as a

result of disclosure by the Receiving Party; or (iii) is in the Receiving Party’s legitimate possession

independent of receiving such information from the Producing Party. Nothing in this Confidentiality

Agreement prevents the Producing Party from producing such information under a different

confidentiality designation or in a different format (i.e., by means of production rather than inspection).


                (a)     Documents filed in court. Any document to be filed in court, which contains

        any Protected Information shall be filed under seal pursuant to the applicable local rules.

        The confidentiality designation shall be included on the first page of such documents.

        Where possible, only the portions of papers containing Protected Information shall be

        requested to be placed under seal when filed with or submitted to a court, and a redacted

        public version shall also be filed. When filing any materials under seal, on the day the

        materials are filed under seal, the filing party shall submit a version containing unapplied

        proposed redactions to the party whose Protected Information is contained within the

        original document. The non-filing party will review and approve or revise the proposed

        redactions within three (3) business days of receiving them. The filing party will then

        submit a public version of the filing to the court within the timeline required by the relevant

        local rules.



                                                    3
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 41 of 54 PageID #: 5180



       8.      The scope of this Confidentiality Agreement shall be understood to encompass not

only those items or things which are expressly designated “CONFIDENTIAL SOURCE CODE –

OUTSIDE COUNSEL EYES ONLY” but also all documents, copies, excerpts, photographs,

abstracts, notes, and summaries containing “CONFIDENTIAL SOURCE CODE – OUTSIDE

COUNSEL EYES ONLY” information, as well as testimony and oral communications containing

such information. A Party shall not be obligated to challenge the propriety of any designation of

items or things at the time the designation is made, and a failure to do so shall not preclude a

subsequent challenge thereto.


Permitted Disclosure and Use of Protected Information


       9.      Protected Information shall not be distributed, disclosed or made available to

anyone except as expressly provided in this Confidentiality Agreement. A Producing Party may

allow exceptions to the restrictions on access and disclosure of its own Protected Information.

Such exceptions must be provided in writing to all parties.


       10.     Protected Information disclosed under this Confidentiality Agreement may only be

used to support, or defend against, the copyright infringement claims noticed in Mr. Warren

Foust’s July 14, 2020 correspondence, which is at issue in the Current Litigations. The Parties

will endeavor to incorporate these terms into the protective order in any of the Current Litigations

that involve such copyright infringement claims or defenses. Notwithstanding the foregoing, the

confidentiality restrictions on the Protected Information agreed to herein shall remain binding on

the Parties and individuals under Paragraphs 14 and 15. Upon termination of the Current

Litigations, any Protected Information that does not belong to the Receiving Party shall be

destroyed within 60 days and certification of such destruction should also be provided by that date.



                                                 4
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 42 of 54 PageID #: 5181



Attorney work product, pleadings, depositions, or expert reports containing Protected Information

need not be destroyed.


Secure Storage of Protected Information


       11.     Protected Information must be stored and maintained by a Receiving Party in a

secure location and manner that ensures that access is limited exclusively to the persons authorized

under this Confidentiality Agreement.


Persons Who May Access Protected Information


       12.     Absent the express written consent of the Producing Party, or as further limited by

this order or further court order, only the individuals specified in Paragraph 12(a)-(e) (and subject

to the provisions of Paragraphs 14 and 15 below) shall have access to materials designated

“CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES ONLY.”


               (a)       Outside counsel for the Parties, including any contract attorneys, paralegals,

       technology specialists, and clerical employees of their respective law firms assisting in the

       Current Litigations;


               (b)       Outside experts and consultants of the Receiving Party who have been pre-

       approved in accordance with Paragraph 15, and their support staff and clerical employees

       assisting in the Current Litigations;


               (c)       A court or adjudicatory body, its personnel, the jury, court reporters and/or

       videographers who record testimony or other proceedings related to the Current

       Litigations;



                                                   5
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 43 of 54 PageID #: 5182



               (d)     Professional litigation support vendors, including but not limited to copy,

       graphics, translation, database and/or trial support, and jury consulting services

       (“Professional Vendor”), who shall be provided a copy of this Confidentiality Agreement

       and execute Exhibit A, in accordance with Paragraph 14 below; and


               (e)     Any mediator, arbitrator, or court-appointed neutral for the Current

       Litigations, and his or her staff, subject to their agreement to maintain confidentiality to

       the same degree as required by this Confidentiality Agreement.


Procedures for Source Code Inspection

       13.     Given the ongoing public health concerns, the Parties have agreed to the following

remote inspection protocol. The Parties agree that willingness to conduct such a remote review

during the pandemic does not bind them to doing so once the public health issues recede. A

Producing Party’s Source Code (as defined in Paragraph 6(a)) being made available for inspection

may be designated as “CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES

ONLY.” Nothing in this section, however, prevents the Producing Party from producing Source

Code under a different confidentiality designation or in a different format. Unless the Producing

Party states otherwise, or unless the parties otherwise agree, Source Code shall be subject to the

following restrictions and protections:


               (a)     The Parties’ Source Code will be provided to Special Counsel, Inc., a

       remote source code vendor (the “Vendor”), who will load the Parties’ source code onto a

       read-only folder (the “Source Code Folder”) accessible through virtual machines (“VMs”),

       set up for each reviewer and managed by the Vendor. To ensure integrity of the review,

       the same Source Code Folder will be accessible to all reviewers, through the VMs, who

       are provided access under this Confidentiality Agreement. Each Party may also work with
                                                6
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 44 of 54 PageID #: 5183



      the Vendor to create a folder shared with only the VMs assigned to their reviewers, but

      inaccessible to the VMs assigned to the opposing party’s reviewers, for notes and other

      review-related files. Each Party may further work with the Vendor to set up a folder shared

      with specified VMs assigned to any reviewers from any Party for the purpose of identifying

      Source Code to be requested pursuant to Paragraph 13(f). The Parties will provide the

      Vendor with the identities of individuals who will have access to the source code via the

      VMs, provided those individuals have been approved as discussed in Paragraph 12. The

      Vendor will create eight local source code machines (the “Local Review Machines”). The

      Local Review Machines will be restricted such that there is no Internet access beyond the

      white-listed domains necessary for operation of the VM, including use of any software

      review tools and videoconference monitoring services. The Local Review Machines will

      also be configured to disable all USB connections, screenshots, screen sharing, copy/paste,

      or other ability to transfer any data off of the Local Review Machines. Each Receiving

      Party will receive four Local Review Machines, along with the credentials necessary to

      access those machines, to distribute amongst its team and experts as it sees fit, provided

      that only approved individuals discussed in Paragraph 12 have access to the Local Review

      Machines and the distribution is done in accordance to the terms agreed to herein.


             (b)     To ensure that the Receiving Party does not have unlimited, unmonitored

      access to the Producing Party’s Source Code, inspections will be monitored remotely by a

      staff member of the Vendor (the “Review Supervisor”). When an inspection is not taking

      place, the Vendor shall disable all VM accounts with access to the Source Code Folder.

      When the Receiving Party wishes to review the Producing Party’s Source Code, the

      Receiving Party shall provide notice of one (1) business day to the Vendor and Producing


                                               7
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 45 of 54 PageID #: 5184



      Party. Such notice shall include the estimated start time of the review, estimated duration

      of the review, identification of the Local Review Machine(s) that will be used, and

      identification of the individuals who will be reviewing the Producing Party’s Source Code.

      Inspection will occur on a business day during the hours of 9:00 AM through 9:00 PM

      Eastern Time. The Vendor, at its discretion, may agree to accommodate reasonable

      requests to conduct inspections at other times. Prior to the start of any inspection, the

      Review Supervisor will send a videoconference invite to the Receiving Party. At the time

      of the inspection, to allow the Review Supervisor to visually monitor the inspection, the

      Receiving Party will connect to the videoconference using the Local Review Machine.

      Once the Review Supervisor has verified the identity of the reviewer and that no other

      individuals are able to see the screen of the Local Review Machine, the reviewer’s VM

      account will be enabled and the reviewer may logon to the VM from the Local Review

      Machine and access the Source Code Folder. The Receiving Party shall keep the visual

      stream of the videoconference connected through the duration of the review. In the event

      the visual stream is disconnected, an unapproved reviewer appears in the visual stream, or

      the reviewer leaves the room for more than five (5) minutes, the Review Supervisor may

      disable the reviewer’s account until the connection has been restored, unapproved

      reviewers have been removed from the reviewing room, or the reviewer has returned. The

      camera shall remain on the reviewer, but the camera need only be positioned to observe

      the conduct of the reviewer in the room but shall not be positioned to see the reviewer’s

      precise keystrokes or what files the reviewer is accessing on the Local Review Machine or

      the VM. For avoidance of doubt, the microphone on the Local Review Machine is muted

      during the inspection. Any inspection should be conducted from a private place such as a

      home or office to ensure that only those who have agreed to this Confidentiality Agreement

                                               8
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 46 of 54 PageID #: 5185



      have access to the Local Review Machines. Once the review is complete, the reviewer

      must log out of the Local Review Machine and the VM.


             (c)     Although the Review Supervisor may visually monitor the activities of the

      Receiving Party’s representatives during any Source Code review, such monitoring is only

      to ensure that there is no unauthorized recording, copying, or transmission of the Source

      Code. No recordings may be made of any remote inspection video stream, nor shall the

      monitoring individuals be permitted to report on any activities of the reviewers therein

      other than as may relate to the above-referenced purpose of the monitoring. The Vendor

      shall not monitor the precise keystrokes, mouse clicks, or any other precise activity of any

      reviewer. The Local Review Machines and the VMs shall be configured so that the

      Producing Party may not monitor, or determine, directly or indirectly, (i) the portions of

      source code viewed by the Receiving Party or (ii) the parameters or results of any searches

      or analyses performed by the Receiving Party.


             (d)     During Source Code inspection, the Receiving Party may take notes about

      the Source Code on a non-networked laptop or other non-networked personal electronic

      device, or by pen/pencil and paper. Such notes shall be subject to the use and disclosure

      provisions of this Confidentiality Agreement and will not be subject to review by the

      Producing Party. During the review, the reviewer may not make phone calls except to

      other authorized reviewers. Other than the Local Review Machines and devices used to

      make phone calls to other authorized reviewers, the reviewers shall not use networked

      devices of any kind during a Source Code inspection.          The reviewer may leave the

      room where the review is being conducted to use Internet connected devices or make a

      private phone call.

                                               9
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 47 of 54 PageID #: 5186



             (e)     The Vendor may load select software tools, agreed on by the Parties, on the

      VMs.    These software tools may include text editors, source code analysis tools,

      zip/compression utilities, and multi-file text search tools such as “grep.” Specific tools

      may include (but not be limited to): Eclipse, Notepad++, Source-Navigator, PowerGrep,

      ExamDiff Pro, Understand, Beyond Compare, CodeSuite, Sherlock, JPlag, SIM, Git, SVN,

      or similar programs. The parties agree that the Vendor may “whitelist” certain IP addresses

      and/or URLs if needed for functionality of the software tools. Fully and appropriately

      licensed copies of the software tools must be provided to the Vendor by the Party wishing

      to use such tools. Under no circumstances will a trial version of a software tool be used.

      In no event shall the Receiving Party use any compilers, interpreters or simulators in

      connection with the Producing Party’s Source Code.


             (f)     The Receiving Party shall not e-mail, upload, download, or otherwise

      electronically transmit or electronically store any Source Code, or make any electronic

      copies of the Source Code (including, but not limited to, through use of a camera or imaging

      device) with the exception that the Receiving Party may create a copy of Source Code

      solely on the VMs (to request paper copies of that Source Code or use analytical tools), but

      no copies shall be made in an effort to evade security measures described in this section.

      Paper copies of Source Code shall be subject to the following restrictions:


                     (i)     The Receiving Party may request paper copies of Source Code that

             are reasonably necessary for the preparation of court filings, pleadings, expert

             reports, or other papers, or for deposition or trial. The Producing Party will Bates

             number and keep the originals of these printed documents, and one copy shall be

             made for the Receiving Party within five (5) business days of the Receiving Party’s

                                              10
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 48 of 54 PageID #: 5187



            request. Absent a showing that more is reasonably necessary for purposes of this

            matter, no more than 1,500 pages of the total Source Code may be in printed form

            at any one time, and all printed Source Code shall be logged by the Receiving Party.

            The Producing Party shall provide all such copies of Source Code with bates

            numbers and the label “CONFIDENTIAL SOURCE CODE – OUTSIDE

            COUNSEL EYES ONLY.”


                   (ii)      Any paper copies of Source Code, and any other documents or

            things reflecting Source Code that have been designated by the Producing Party as

            “CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES ONLY” may

            not be further copied, digitally imaged or otherwise duplicated except:


                             (1)   Up to five (5) copies may be made by outside counsel for the

                   Receiving Party for the sole purpose of creating paper copies for retention

                   in locked cabinets in multiple offices of outside counsel or offices of experts

                   or consultants who have been pre-approved in accordance with Paragraph

                   15; and


                             (2)   In limited excerpts that the Receiving Party believes, in good

                   faith, are necessary to attach as exhibits to or excerpts within expert reports

                   or court filings. The Receiving Party may file and serve such filings

                   electronically and maintain reasonable electronic copies of such filings, but

                   shall delete all other electronic copies of Source Code from all Receiving

                   Party electronic storage devices.




                                             11
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 49 of 54 PageID #: 5188



                   (iii)   Should the Receiving Party require use of Source Code material at

            deposition or pre-trial hearing, that party shall identify to the Producing Party the

            specific printed pages that may be used at such deposition or hearing at least five

            (5) calendar days before the deposition or pre-trial hearing, and the Producing Party

            will provide copies of those pages of the Source Code at the deposition or pre-trial

            hearing, with bates numbers and label “CONFIDENTIAL SOURCE CODE –

            OUTSIDE COUNSEL EYES ONLY.” The Receiving Party may also request that

            a Local Review Machine be made available for use in a deposition or pre-trial

            hearing by notifying the Producing Party and Vendor of its intent to use a Local

            Review Machine at least five (5) business days before the deposition or pre-trial

            hearing. Following such notification, the Receiving Party may bring one of the

            Local Review Machines to the deposition or pre-trial hearing, and the Vendor will

            be prepared to provide access to the VM through the Local Review Machine during

            the deposition or hearing.     The monitoring and communication requirements

            described in Paragraph 13(b) and (d) are inapplicable to review taking place during

            a deposition or hearing. In any case, no printed pages of Source Code will be

            appended to the transcript of the deposition or hearing as an imaged exhibit or

            otherwise.


                   (iv)    A Producing Party’s Source Code may only be transported by the

            Receiving Party at the direction of a person authorized under Paragraph 12 above

            to another person authorized under Paragraph 12 above, on paper via hand carry,

            Federal Express or other similarly reliable and tracked courier service.




                                             12
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 50 of 54 PageID #: 5189



Approval to Access to Protected Information


        14.       Professional vendors. Anyone authorized to access “CONFIDENTIAL SOURCE

CODE – OUTSIDE COUNSEL EYES ONLY” material pursuant to Paragraph 12(d) of this

Confidentiality Agreement shall read this Confidentiality Agreement and sign the “Undertaking

Concerning Information Covered By Confidentiality Agreement,” attached as Exhibit A to this

Confidentiality Agreement, which shall be retained by the signing party’s outside counsel of record

in this action.


        15.       Outside experts or consultants. Prior to disclosing Protected Information to any

outside experts or consultants, the expert or consultant shall read this Confidentiality Agreement

and the party seeking to disclose such information shall provide written notice to the Producing

Party that includes: (i) the name of the person; (ii) the present employer and title of the person;

(iii) an up-to-date curriculum vitae; (iv) a list of current and past consulting relationships

undertaken within the last four (4) years (including an identification of each entity consulted, dates

of the beginning and end of the consultancy, and identification of any litigation matters in which

the consultant or expert has testified, by way of expert report, deposition, or testimony at a hearing

or trial); (v) an indication where the person will access Source Code materials; and (vi) a signed

copy of the person’s “Undertaking Concerning Information Covered By Confidentiality

Agreement,” attached as Exhibit A to this Confidentiality Agreement. Within five (5) business

days of receiving this information, the Producing Party may, in good faith, object in writing to its

disclosure to the proposed expert or consultant for good cause. In the absence of any objection at

the end of the five (5) business day period, the expert or consultant shall be deemed approved

under this Confidentiality Agreement. There shall be no disclosure of Protected Information to

the disclosed expert or consultant prior to the expiration of this five (5) business day period. If an

                                                 13
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 51 of 54 PageID #: 5190



objection is made, the parties shall meet and confer within four (4) business days after the objection

and attempt in good faith to resolve the dispute informally. Protected Information shall not be

disclosed to the expert or consultant until the objection is resolved. To the extent the outside expert

or consultant is or may be a non-testifying expert consulted by counsel, no party will be deemed

to have waived privilege by disclosing the name of a non-testifying expert to whom counsel intends

to show “CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES ONLY”

information. No non-testifying expert disclosed pursuant to this Paragraph will be subject to

deposition or subpoena as a witness based solely on the fact that he/she was the subject of such

disclosure.


Unauthorized Access and Violations of Confidentiality Agreement


       16.       Counsel for the Receiving Party shall promptly notify the Producing Party upon

becoming aware of any loss, theft and/or unauthorized copying or disclosure of Protected

Information. This notice shall include a description of identification of all known relevant

information concerning the nature and circumstances of the unauthorized access (such as the

persons responsible for making such unauthorized access and the specific information subjected

to unauthorized access). Receiving Party shall take all steps reasonably necessary and available

to retrieve such Protected Information and prevent any further unauthorized access or

dissemination.


       17.       Each individual who receives any Protected Information pursuant to this

Confidentiality Agreement shall be subject to the jurisdiction of the District of Delaware in any

action relating to the performance under, compliance with, or violation of this Confidentiality

Agreement. This Confidentiality Agreement does not alter the burden imposed by law on any

Party seeking to uphold any limitation on the production or dissemination of materials.
                                                  14
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 52 of 54 PageID #: 5191



Restrictions

       18.     Because the parties are competitors, Protected Information that is designated

“CONFIDENTIAL SOURCE CODE – OUTSIDE COUNSEL EYES ONLY” may not be used by

the Receiving Party for any business, commercial, scientific, competitive, or other purpose

whatsoever (including but not limited to research or development), other than what is necessary to

support or defend against copyright-related claims or defenses in the Current Litigations.


Modifications of This Agreement


       19.     Nothing in this Confidentiality Agreement shall preclude any party hereto from

seeking relief from, or modifications to, this Confidentiality Agreement.


       20.     Any party may terminate this Agreement upon written notice to the other party.

Within 60 days of the notice, the Receiving Party must destroy, and provide certification of the

destruction, Protected Information as provided in Paragraph 10.




                                                15
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 53 of 54 PageID #: 5192



Dated: October 6, 2020
/s/ Noah S. Frank                           /s/ Jack B. Blumenfeld
John W. Shaw (No. 3362)                     Jack B. Blumenfeld (#1014)
Karen E. Keller (No. 4489)                  Brian P. Egan (#6227)
Nathan R. Hoeschen (No. 6232)               Jennifer A. Ward (#6476)
SHAW KELLER LLP                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
I.M. Pei Building                           1201 North Market Street
1105 North Market Street, 12th Floor        P.O. Box 1347
Wilmington, DE 19801                        Wilmington, DE 19899
jshaw@shawkeller.com                        (302) 658-9200
kkeller@shawkeller.com                      jblumenfeld@mnat.com
nhoeschen@shawkeller.com                    began@mnat.com
(302) 298-0700                              jward@mnat.com

Gregg F. LoCascio, P.C.                     Michael A. Morin
Noah S. Frank                               Matthew J. Moore
KIRKLAND & ELLIS LLP                        Sarang V. Damle
1301 Pennsylvania Avenue, NW                Rachel Weiner Cohen
Washington, DC 20004                        Carolyn M. Homer
glocascio@kirkland.com                      Krupa Parikh
noah.frank@kirkland.com                     Holly K. Victorson
(202) 389-5000                              Ashley Finger
                                            LATHAM & WATKINS LLP
Jeannie Heffernan                           555 Eleventh Street, NW, Suite 1000
KIRKLAND & ELLIS LLP                        Washington, DC 20004
601 Lexington Avenue                        (202) 637-2200
New York, NY 10022
jheffernan@kirkland.com                     Roger J. Chin
(212) 446-4800                              Joseph R. Wetzel
                                            Allison Harms
Kristen P.L. Reichenbach                    Kristine W. Hanson
KIRKLAND & ELLIS LLP                        LATHAM & WATKINS LLP
555 California Street                       505 Montgomery Street, Suite 2000
San Francisco, CA 94104                     San Francisco, CA 94111
kristen.reichenbach@kirkland.com            (415) 491-0600
(415) 439-1400
                                            Attorneys for Plaintiffs
Caroline Lourgos
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
caroline.lourgos@kirkland.com
(312) 862-2000

ATTORNEYS FOR DEFENDANTS


                                       16
Case 1:20-cv-00842-CFC Document 63 Filed 02/26/21 Page 54 of 54 PageID #: 5193



    EXHIBIT A: UNDERTAKING CONCERNING INFORMATION COVERED BY
                  THE CONFIDENTIALITY AGREEMENT

       The undersigned hereby acknowledges that he/she has received and read the

Confidentiality Agreement between Alcon and JJSV and understands the terms and agrees to be

bound by each of those terms.      Specifically, and without limitation upon such terms, the

undersigned agrees not to use or disclose any Protected Information made available to him/her

other than in accordance with said Agreement. The undersigned further submits to the jurisdiction

of the United States District Court for the District of Delaware for the purposes of the

Confidentiality Agreement.




  By:____________________________           Of: ____________________________
           (signature line)                           (name of employer)


  _______________________________           Dated:__________________________
    (Type or print name of individual)




                                               17
